Exhibit 10.1

CIVITAS SOLUTIONS, INC.

August 19, 2015

Edward M. Murphy

 

  Re: Retirement Letter Agreement and Release

Dear Ned:

This letter agreement (this “Letter Agreement”) will confirm our understanding
with regard to your retirement from Civitas Solutions, Inc. (the “Company”).

1. Retirement. Your last day of work with the Company and your retirement date
will be December 31, 2015 (your “Retirement Date”). You will resign all of your
positions at the Company and its affiliates as of your Retirement Date,
including as the Executive Chairman of the Board of Directors of the Company
(the “Board”), and you will execute such additional documents as requested by
the Company to evidence the foregoing. Your Retirement Date will be the
termination date of your employment for purposes of active participation in and
coverage under all benefit plans and programs sponsored by or through the
Company or its affiliates and will be a “Separation from Service” within the
meaning of Treas. Reg. §409A-1(h). Notwithstanding the foregoing, you shall
remain as a member of the Board and shall become the non-executive Chairman of
the Board upon your Retirement Date, and shall be entitled to serve in that role
through the end of your current term ending at the Company’s annual meeting of
shareholders expected to be held in March, 2016, at which and following which
you will not seek reelection and will not be further nominated to continue as a
member of the Board. Prior to the Retirement Date, your employment shall
continue to be governed in all respects by that certain Third Amended and
Restated Employment Agreement by and between you and the Company dated
September 17, 2014 (the “Employment Agreement”). In the event that you do not
remain employed with the Company through the Retirement Date, the termination of
your employment shall be governed exclusively by the Employment Agreement and
not this Letter Agreement, and this Letter Agreement shall have no further force
or effect.

2. Retirement Benefits. In consideration for your execution of a general release
of claims as provided in paragraph 6 hereof, your continued compliance with your
post-termination obligations under the Employment Agreement, and the other
promises contained herein, following your Retirement Date, you will receive the
severance benefits described in Section 6(b) of the Employment Agreement in
accordance with all of the terms and conditions thereof. For purposes of
clarity, you are a “Specified Employee” (as defined under Section 409A of the US
Internal Revenue Code) and accordingly the severance benefits described in
Section 6(b) of the Employment Agreement shall be delayed until July 1, 2016.
Any severance benefits delayed as result will be paid to you in a lump sum on
first regular payroll date following July 1, 2016 and thereafter the severance
benefits will be paid in accordance with the terms and conditions of
Section 6(b) of the Employment Agreement. Notwithstanding anything to the
contrary in the Employment Agreement, following the date hereof you will not
have Good Reason (as defined



--------------------------------------------------------------------------------

in the Employment Agreement) to terminate your employment prior to the
Retirement Date on account of any of the changes to your employment with the
Company contemplated in this Letter Agreement.

3. LLC Cooperation. You will remain a member of NMH Investment, LLC (the “LLC”)
and remain bound by the terms and conditions of the Amended and Restated
Securityholders Agreement Dated as of September 16, 2014 among the LLC and Other
Parties Thereto and the LLC’s Seventh Amended and Restated Limited Liability
Company Agreement dated as of September 16, 2014 for so long as you remain a
member. In connection with any future pro rata distribution of assets,
including, without limitation, Company common stock, from the LLC to the members
of the LLC, you, in your capacity as a member of the LLC, agree to cooperate and
to execute such documents as may be reasonably requested by the LLC to
facilitate the distribution, including, without limitation, a joinder agreement
to the Registration Rights Agreement dated September 22, 2014 between the
Company and the LLC (as may be amended from time to time, the “Registration
Rights Agreement”), pursuant to which you will become a party to the
Registration Rights Agreement and become subject to the rights and obligations
thereunder.

4. LLC Equity Treatment. Provided that you remain employed with the Company
through the Retirement Date, the LLC agrees that your Class H Units issued
pursuant to that certain Management Unit Subscription Agreement dated as of
September 14, 2012 and amended as of September 22, 2014 (the “H Unit Agreement”)
shall remain outstanding following your Retirement Date and shall have the
opportunity to become “Vested Units” upon the MOI Satisfaction Date (as defined
in the H Unit Agreement), notwithstanding anything to the contrary in
Section 2.5(a) of the H Unit Grant Agreement.

5. Stock Options. Provided that you remain employed with the Company through the
Retirement Date, the Company agrees that, notwithstanding anything to the
contrary in that certain Nonqualified Stock Option Agreement by and between you
and the Company, dated as of September 16, 2014, (the “Options”) and issued
pursuant to the Company’s 2014 Omnibus Incentive Plan (the “Plan”), your
Retirement Date shall not constitute a “Termination” for purposes of the Options
so long as you continue as a member of the Board following your Retirement Date.
For the avoidance of doubt, the end of your service on the Board shall
constitute a “Termination” for purposes of the Options, and you shall have
ninety (90) days following such “Termination” to exercise any Options that are
vested at such time.

6. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Letter Agreement, as provided under the terms of a Company
employee benefit plan in which you participate or as otherwise required by
applicable law, you will not receive any additional compensation, severance or
other benefits of any kind following the Retirement Date.

7. Release. Any and all amounts payable and benefits or additional rights
contemplated by paragraph 2 hereof will only be payable if you deliver to the
Company and do not revoke a general release of claims in favor of the Company in
the form attached on Exhibit A hereto. Such release must be executed and
delivered (and no longer subject to revocation, if applicable) by you within
sixty (60) days following the Retirement Date.

 

2



--------------------------------------------------------------------------------

8. Restrictive Covenants; Survival. You hereby (a) reaffirm the rights and
obligations under Sections 7 through 10 of the Employment Agreement, and
(b) understand, acknowledge and agree that such rights and obligations will
survive your retirement from the Company and remain in full force and effect in
accordance with all of the terms and conditions thereof. While your obligations
under Sections 7 through 10 of the Employment Agreement remain in force, you may
request the written approval of the Board to serve as an officer, director,
agent or employee of another business enterprise. Notwithstanding the
restrictions set forth in Section 9 of the Employment Agreement, you may retain
your current Company-issued cellphone and cellphone number, your current
Company-issued Surface Pro, a copy of your contacts database and copies of
diaries, calendars and personal papers related to your terms and conditions of
employment, participation in employee benefits, expense reimbursements and tax
reporting and filing, provided, however that all Confidential Information is
removed from each such device prior to your Retirement Date.

9. Mutual Nondisparagement. You hereby agree not to make false, disparaging or
defamatory statements in public or in private regarding the Company or its
officers, directors, employees, shareholders, agents or products at any time
following the Retirement Date. The Company hereby agrees that it will direct its
executive officers and directors, while employed by the Company or serving as a
director of the Company, not to make any false, disparaging or defamatory
statements in public or in private about you or otherwise disparage you in any
manner that is likely to be harmful to your business reputation. The foregoing
will not be violated by truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s executive officers
and directors will not be violated by statements that they in good faith believe
are necessary or appropriate to make in connection with performing their duties
and obligations to the Company.

10. Governing Law. This Letter Agreement will be governed by, and construed
under and in accordance with, the internal laws of the Commonwealth of
Massachusetts, without regard to the choice of law rules thereof.

11. Tax Matters. The Company may withhold from any and all amounts payable under
this Letter Agreement such federal, state, local or foreign taxes as may be
required to be withheld pursuant to any applicable law or regulation. The intent
of the parties is that payments and benefits contemplated under this Letter
Agreement either comply with, or be exempt from, the requirements of Internal
Revenue Code Section 409A. To the extent that the payments and benefits
contemplated by this Letter Agreement are not exempt from the requirements of
Internal Revenue Code Section 409A, this Letter Agreement is intended to comply
with the requirements of Internal Revenue Code Section 409A to the maximum
extent possible, and shall be limited, construed and interpreted in accordance
with such intent. You and the Company hereby agree that your retirement on the
Retirement Date will constitute a “separation from service” within the meaning
of Internal Revenue Code Section 409A.

 

3



--------------------------------------------------------------------------------

12. Entire Agreement. Except as otherwise expressly provided herein, this Letter
Agreement and the exhibit attached hereto constitute the entire agreement
between you and the Company with respect to the subject matter hereof and
supersede any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or oral
(including, without limitation, the Employment Agreement). This Letter Agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, and
their respective heirs, successors and assigns, provided that you may not assign
your rights or obligations hereunder. This Letter Agreement may be amended or
modified only by a written instrument executed by you and the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your retirement from the Company, please sign and date one
copy of this Letter Agreement in the space provided below and return the same to
me for the Company’s records.

 

Very truly yours, CIVITAS SOLUTIONS, INC.

By:

 

/s/ Bruce F. Nardella

Name:

 

Bruce F. Nardella

Title:

 

Chief Executive Officer and President

 

NMH INVESTMENT, LLC

(with respect to Paragraphs 3 and 4 only)

By:  

/s/ James L. Elrod, Jr.

Name:  

James L. Elrod, Jr.

Title:  

President

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my retirement from the Company, and I hereby confirm
my agreement to the same.

 

Dated: August 19, 2015

     

/s/ Edward M. Muprhy

      Edward M. Murphy

Retirement Letter Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE BY EDWARD M. MURPHY

I, Edward M. Murphy, in consideration of and subject to the performance by
Civitas Solutions, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Retirement Letter Agreement by and between the Company and
me dated as of August 19, 2015 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates,
subsidiaries and direct or indirect parent entities and all present, former and
future directors, officers, agents, representatives, employees, successors and
assigns of the Company and/or its respective affiliates, subsidiaries and direct
or indirect parent entities (collectively, the “Released Parties”) to the extent
provided below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
paragraph 2 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in paragraph 2 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive my retirement from the Company, I
knowingly and voluntarily (for myself, my heirs, executors, administrators and
assigns) release and forever discharge the Company and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date that this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, by reason of
any matter, cause, or thing whatsoever, from the beginning of my initial
dealings with the Company to the date of this General Release, and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to my employment relationship with the Company, the terms
and conditions of that employment relationship, and the termination of that
employment relationship (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act;

 

A-1



--------------------------------------------------------------------------------

or their state or local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or any other claim arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my retirement from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the severance or related benefits to which I am entitled under the Agreement
(including without limitation the severance benefits described in Section 6(b)
of the Third Amended and Restated Employment Agreement by and between the
Company and me dated September 17, 2014), (ii) any right to vested benefits
under any Company-sponsored employee benefit plan in which I participated during
my employment; (iii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents, (iv) my rights as an equity holder of the Company or
its affiliates, or (v) any claims which by law cannot be waived in a private
agreement between employer and employee including, but not limited to, the right
to file a charge with, cooperate with or participate in an investigation
conducted or overseen by a governmental agency such as the Securities and
Exchange Commission, the Office of Inspector General or the Equal Employment
Opportunity Commission (collectively, the “Excluded Claims”).

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied other than the Excluded Claims. I expressly consent that this General
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that

 

A-2



--------------------------------------------------------------------------------

without such waiver the Company would not have agreed to the terms of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by law.

7. Neither this General Release, nor the furnishing of the consideration for
this General Release, shall be deemed or construed at any time to be an
admission by the Company, any Released Party or myself of any improper or
unlawful conduct.

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties related to any Claims, I will pay all reasonable costs
and expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees.

9. I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

10. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

11. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

A-3



--------------------------------------------------------------------------------

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO;

 

  5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

 

    DATED:  

 

              Edward M. Murphy      

 

A-4